The original opinion in this case was written by our lamented associate, Judge Rice; and the judgment from which this appeal was taken was affirmed. Appellant filed, in due time, an application for rehearing, and simultaneously therewith appellant filed also a written motion to expunge from said opinion certain statements (setting them out in full) "as being inappropriate to any question sought to be raised by the record"; and further, "has no place in said opinion, and could serve no other purpose than to reflect on counsel for appellant," etc.
After due consideration, we are of the opinion that the motion should be and is hereby granted. In consequence thereof the original opinion has been corrected to the extent of expunging therefrom the said statements complained of as moved by appellant. The correction aforesaid in no manner is to affect the conclusion originally announced. The cause will remain affirmed, and to that extent the application for rehearing is overruled.
Opinion corrected. Application for rehearing overruled.